Citation Nr: 0922573	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1957 to January 
1960.  He died in July 2008.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The death certificate 
listed the causes of death as mesothelioma and respiratory 
failure.

2.  The Veteran was not service connected for any 
disabilities at the time of his death.

3.  The Veteran was exposed to asbestos in service.

4.  The medical evidence of records does not associate the 
cause of the Veteran's death to the Veteran's active service, 
including his in-service asbestos exposure.  


CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

At the time of his death, the Veteran was not service 
connected for any disabilities.  In the context of a claim 
for service connection for cause of death benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a service 
connection for a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate service 
connection for cause of death based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  While there are particularized notice obligations 
for a claim for service connection for cause of death 
benefits, the VA has no preliminary obligation to conduct a 
predecisional adjudication of the claim prior to providing 
section 5103(a)-compliant notice.  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the appellant in March 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of the Veteran's service treatment records 
and other pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant submitted private treatment records 
from the Gulf Coast Medical Center dated from July 2004 to 
August 2004.  A VA medical opinion was provided in June 
2006.  

Significantly, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




II.  Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection 
for the cause of the Veteran's death.  She contends that the 
Veteran's death was caused by mesothelioma manifested as a 
result of his in-service asbestos exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service. 
 Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability. 
 Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. 
 In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran's service personnel records reveal that he was a 
fireman and engineman on various ships while in the Navy.  
The Veteran's service treatment records indicate that he 
sought treatment for chest pains in July 1959 but he was not 
diagnosed with any disease or injury at that time.  Upon 
examination at separation in January 1960, the Veteran was 
not noted to have any lung or chest conditions.  

Turning to the relevant evidence of record, it is noted that 
the Veteran was admitted to the Gulf Coast Medical Center in 
July 2004 and diagnosed with stage IV lung cancer and 
possible mesothelioma.  The Veteran underwent surgery and 
pleura samples were sent to pathology.  

Pathology reports dated in August 2004 (appeantly when the 
results came back) indicated that the immunoperoxidase 
staining pattern strongly argued against mesothelioma and 
that the Veteran most likely suffered from differentiated 
metastatic carcinoma.  

The Veteran died in July 2004.  The death certificate lists 
the cause of death as respiratory failure and mesothelioma of 
the lung.  In June 2006 a VA examiner reviewed the Veteran's 
file and rendered an opinion on the Veteran's cause of death.  
The examiner reviewed the Veteran's medical history and 
stated that the Veteran had respiratory failure as a 
consequence of lung cancer, superimposed upon severe oxygen-
dependent emphysema which was likely due to smoking.  The 
examiner relied on the previous opinions rendered that the 
Veteran suffered from poorly differentiated metastatic 
carcinoma, and the immunoperoxidase staining pattern strongly 
argued against mesothelioma.  The examiner was of the opinion 
that the Veteran died of respiratory failure that was not 
caused by or related to asbestos exposure.

While the Veteran served the country honorably for nearly 
three years, his death is not service connected.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

The competent medical evidence does not show that the 
Veteran's death was related to his in-service asbestos 
exposure or other service-connected disability.  Although the 
death certificate lists mesothelioma as a cause of death, the 
certificate was signed July 20, 2004.  The pathology report 
was not completed until August 11, 2004, and states that the 
results of testing strongly argue against mesothelioma.  
While the doctors may have initially thought the Veteran was 
suffering from mesothelioma, both doctors at the Gulf Coast 
Medical Center and the VA examiner ultimately rendered the 
opinion that the Veteran did not suffer from mesothelioma and 
that respiratory problems secondary to lung cancer caused his 
death.

While the Board acknowledges that the Veteran was likely 
exposed to asbestos in service, and that mesothelioma is 
related to asbestos exposure, the preponderance of the 
competent medical evidence demonstrates that the Veteran died 
from complications of lung cancer.  The VA examiner was of 
the opinion that smoking was likely the cause of the 
Veteran's respiratory problems.  Because the Veteran did not 
have mesothelioma it could not have caused or contributed to 
his death and service connection for cause of death is not 
warranted.

Additionally, although the affects of asbestos exposure can 
take many years to manifest, the Veteran did not complain of 
lung problems or breathing issues for more than 40 years 
after he left service.  The claims file is void of any 
treatment records for breathing problems at the VA or 
elsewhere and the Appellant does not indicate that any such 
records exist.  The Federal Circuit has determined that a 
significant lapse in time between in-service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Because the competent medical 
evidence does not indicate that the Veteran's death was 
related to his in-service asbestos exposure, the Board finds 
that the Veteran's cause of death was not related to his 
service and the claim for benefits is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for cause of death, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


